Title: List of Books to be Importedby Philippe Reibelt, 20 January 1806
From: Jefferson, Thomas
To: 


                        
                            
                        20 Jan. 1806
                     
                        
                        books to be imported for me by M. Reibelt.
                  
                  Parkins’s plans of gardens. 04. Dec. 24.
                  Palladio. 05. Jan. 9.
                  Valin. Jan. 18.
                  Abregé de Linné par Gilibert.
                  Le petit magasin economique
                  Connaissce. des tems. 05. 06.
                  Bible Fr. 3.v. 8vo.
                  Droit naturel par Rayneval
                  Milton’s paradise lost
                  Lucrece de la Grange
                  Seneque de la Grange
                  Gibbon’s Decline of the Rom. emp.
                  Buffon Oiseaux. vol. 11. & pl. 647 & subsequent
                        
                    